DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/KR2017/015416, filed on 12/22/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/21/2019 and 10/05/2020 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “to obtain a solution containing nickel, iron, and cobalt ions” in lines 9 and 18, however it is unclear whether these limitations are meant to refer to the same solution being obtained at each step or to two separate solutions where each contains nickel, iron, and cobalt ions, but are not identical. For the purposes of Examination, the solutions are being treated as distinct 
Claim 1 recites the limitation "the refined solution containing nickel and cobalt ions" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim as while claim 1 discloses a “refined solution from which impurities have been removed” in lines 11-12, there is no mention of the refined solution of lines 11-12 or any other refined solution containing nickel and cobalt ions. For the purposes of Examination the “refined solution from which impurities have been removed” in lines 11-12 is also being considered to contain nickel and cobalt ions, however correction is still required. Claims 2-15 are also rejected due to their dependence on claim 1.
Claim 1 recites the limitation "the refined solution containing nickel and cobalt ions" in lines 14-15, however it is unclear whether the “refined solution” contains cobalt ions and nickel, or both nickel ions and cobalt ions. For the purposes of Examination the “refined solution” is being considered to contain both nickel ions and cobalt ions, however correction is still required. Claims 2-15 are also rejected due to their dependence on claim 1.
Claim 1 recites the limitation "adding an acid to a precipitate obtained in the precipitation to be subjected to leaching" in lines 16-17, however it is unclear whether the acid is being added to the nickel and cobalt precipitated in line 13 or if it is being added to a separate precipitate. It is similarly unclear what is to be subjected to leaching in line 17, which could refer to the nickel and cobalt precipitated in line 13, the precipitate in line 16, or the acid in line 16. For the purposes of Examination, “a precipitate” is understood to mean the nickel and cobalt precipitated in line 13 and the nickel and cobalt precipitated in line 13 is also understood to be subjected to leaching, however correction is still required. Claims 2-15 are also rejected due to their dependence on claim 1.
Claim 1 recites the limitation "adding an alkaline agent to the solution containing nickel, iron and cobalt ions" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim as it 
Claim 1 recites the limitation “adding an alkaline agent to the solution to obtain a nickel and cobalt hydroxides” in lines 22-23, however it is unclear whether cobalt hydroxide and nickel are obtained or if cobalt hydroxide and nickel hydroxide are obtained from the addition of an alkaline agent to the solution. For the purposes of Examination, “to obtain a nickel and cobalt hydroxides” is being understood meaning to obtain both nickel hydroxide and cobalt hydroxide. Correction is required. Claims 2-15 are also rejected due to their dependence on claim 1.
Claim 3 recites the limitation "wherein the reduced iron for precipitation is obtained by indirect reduction of an iron chloride calcined- iron ore obtained from a by-product of a nickel smelting process with solid carbon or a reducing gas". It is unclear whether the phrase “with solid carbon or a reducing gas” in line 14 is intended to describe the indirect reduction described in line 12 or that solid carbon or a reducing gas is obtained with a by-product of a nickel smelting process. For the purposes of examination, the “solid carbon or reducing gas” is being interpreted as being used in conjunction with the indirect reduction described in line 12 however correction is still required. Claims 6-9 are also rejected due to their dependence on claim 2.
Claim 8 recites the limitation "formation of the iron chloride calcined-ore" in line 15. There is insufficient antecedent basis for this limitation in claim 8 or in claim 3 on which claim 8 is dependent, as there is no explicit mention of a “formation of the iron chloride calcined-ore”. The Examiner notes that there is mention in claim 3 of “an iron chloride calcined-iron ore obtained from a by-product of a nickel 
Claim 9 recites the limitation "wherein the iron ion and chlorine ion-containing solution is a filtrate generated in the nickel smelting process" in lines 4-5 and further describes the nickel smelting process in lines 6-17, however it is unclear whether the filtrate of lines 4-5 is recovered or related to the “filtering and recovering solid precipitates by solid-liquid separation” in lines 16-17 as there is no discussion of recovering of explicitly recovering a filtrate. For the purposes of Examination, the filtrate of lines 4-5 is being considered to be recovered from the filtering and recovering step in lines 16-17, however correction is still required. Claim 9 is also rejected due to its dependence on claim 8.
Claim 10 recites the limitation "wherein the acid added to the raw material reduced contains a nickel and cobalt-containing acid obtained by treating a post-filtration liquid filtered after precipitation with an ion-exchange resin, to recover remaining nickel and cobalt and by eluting the ion-exchange resin with an acid" in page 47 line 20 - page 48 line 1. It is unclear due to the use of commas whether the description “contains a nickel and cobalt-containing … with an ion-exchange resin” is meant to describe the acid added to the raw material, or if it is meant to describe another aspect of the claimed invention. Similarly it is resultantly unclear whether “by eluting the ion-exchange resin with an acid” is meant to describe how the “nickel and cobalt-containing acid” is obtained or if for example this is a step undergone to simply separately recharge the ion-exchange resin. For the purposes of Examination, the acid eluent after precipitation with the ion-exchange resin is being considered to be the “nickel and cobalt-containing acid”, however correction is still required. Claim 11 is also rejected due to its dependence on claim 10.
Claim 11 recites the limitation "the nickel and cobalt-containing acid obtained by the ion exchange resin" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim, as there is no prior mention in claim 11 or claims 10 or 1 on which claim 11 is dependent of a “nickel and cobalt-containing acid obtained by the ion exchange resin”. The Examiner notes this term is similar to the term used in claim 10 of a “nickel and cobalt-containing acid obtained by treating a post-filtration liquid filtered after precipitation with an ion-exchange resin, to recover remaining nickel and cobalt and by eluting the ion-exchange resin”, however it is unclear whether these terms refer to the same acid. For the purposes of Examination, the “nickel and cobalt-containing acid obtained by the ion exchange resin” in lines 5-6 is being considered to be the same as the “nickel and cobalt-containing acid obtained by treating… eluting the ion-exchange resin” in claim 10, however correction is still required. Claim 11 is also rejected due to its dependence on claim 10.
Claim 12 recites the limitation “The method for recovering nickel and cobalt of claim 1, wherein the alkaline agent is one or more selected from calcium hydroxide and calcium carbonate”. There is insufficient antecedent basis for this limitation in the claim, as it is unclear in which step or steps of claim 1 calcium hydroxide and/or calcium carbonate is to be used as the alkaline agent, as an alkaline agent is added to solution in line 19 of claim 1, and is also added to a solution in line 22 of claim 1. For the purposes of Examination, calcium hydroxide and/or calcium hydroxide is being considered to be added as the alkaline agent in both steps, however correction is still required.
Claim 15 recites the limitation “The method for recovering nickel and cobalt of claim 1, wherein H-2S is added instead of the alkaline agent”. There is insufficient antecedent basis for this limitation in the claim, as it is unclear in which step or steps of claim 1 H-2S is to be used instead of an alkaline agent, as an alkaline agent is added to solution in line 19 of claim 1, and is also added to a solution in line 22 of claim 1. For the purposes of Examination, H2
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 discloses adding an alkaline agent to a solution containing nickel, cobalt, and iron ions in lines 19 and 20, and adding an alkaline agent to a solution to obtain nickel and cobalt hydroxides in lines 22 and 23. Claim 15 discloses "wherein H2S is added instead of the alkaline agent", however H2S is an acid, and thus omits the elements of claim 1 where an alkaline agent is added. Omitting a required limitation creates improper dependency as deletion of a component or step is not further limiting or narrowing of the subject matter. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101288961 B1, applicant supplied translation), hereinafter Lee in view of Kim et al (KR 20160077399 A, machine translation), hereinafter Kim, Sakakura et al (EP 0344324 A1, original document), hereinafter Sakakura, Chen et al (CN 105779777 A, machine translation), hereinafter Chen, and Kobayashi et al (US 8580213 B1), hereinafter Kobayashi.
Regarding claim 1, Lee teaches a method for recovering cobalt from nickel containing raw material (Title), where the nickel material comprises Ni 1-2.5%, and [F]e 15-55% and has [a] content of Co [of] 0.01-0.15% (a raw material containing nickel, iron and cobalt; page 4 paragraph 10), and the nickel iron containing raw material, is [reduced within a] temperature range of 550-950 °C by using a reductant gas in which such reducing stage includes hydrogen as the reducing agent (reducing with a 
Kim teaches a method for producing ferro nickel (Title) and a leaching step of dissolving nickel ore containing Ni and Fe with hydrochloric acid to obtain a leached solution containing Ni and Fe ions, and adjusting pH by adding an alkaline agent to the leaching solution, removing the solid impurities (page 5 lines 45-46/53) where the alkali agent may be a metal hydroxide selected from the group consisting of Mg and Fe (adding an iron or magnesium-containing hydroxide to the solution to produce a refined solution from which impurities have been removed; page 6 lines 1-8/53). Kim further teaches the benefit that when the roasting iron ore for precipitation as the precipitation seed is used according to the present invention, the amount of impurities such as Mg and Si is significantly smaller than that of the conventional reduction (page 10 paragraph 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for recovering cobalt of Lee to incorporate the leaching and pH adjustment steps as taught by Kim in order to further reduce impurity concentrations as taught by Kim.

It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for recovering cobalt of Lee to incorporate a step of bringing fine particulate iron in contact with the aqueous metal ion solution as taught by Sakakura, in order to improve the likeliness of precipitation reactions occurring as taught by Sakakura.
Chen teaches a method for separating and recycling nickel and cobalt from nickel cobalt slag (Title), where in Embodiment 1, nickel cobalt slag containing 25.60% Ni, 3.58% Co and 6.20% Fe is [added to a] sulphuric acid solution, [and] mechanically stirr[ed] and leach[ed] (adding an acid to a precipitate obtained in the precipitating to be subjected to leaching to obtain a solution; Page 4 lines 9-12). Chen further teaches the precipitate contains iron in addition to nickel and cobalt as the step following the precipitation of nickel cobalt includes blowing air [to] precipitate iron (page 4 line 12), reading on a solution containing nickel, iron and cobalt ions. Chen further teaches the technological process is simple, the nickel and cobalt separation efficiency is high, and the production cost is low (Abstract).

Kobayashi teaches a method for recovering nickel from sulfuric acid aqueous solution (Title), where there is provided a method for recovering nickel from an sulfuric acid aqueous solution containing nickel and cobalt, and impurity elements including iron by adding calcium carbonate into the sulfuric acid aqueous solution under blowing mixed gas composed of sulfurous acid gas and air or oxygen gas in a first step to remove a precipitate containing iron (adding an alkaline agent to the solution containing nickel, cobalt and iron ions and oxidizing the solution with oxygen-containing gas to remove iron; Col. 4 lines 33-41). Kobayashi further teaches adding calcium hydroxide to the liquid after the oxidation neutralization treatment, obtained in the first step to separate and recover mixed hydroxides containing nickel and cobalt (adding an alkaline agent to the solution to obtain nickel and cobalt hydroxides; Col. 4 lines 46-47). Kobayashi further teaches by adding calcium hydroxide to the solution in this way, mixed hydroxides having a nickel content of 25 to 45% are produced (Col. 10 lines 39-40), and using this concentrated solution with high nickel concentration as a starting solution, use amount of the extraction agent and equipment scale can be reduced, which extremely enhances economical efficiency due to decrease in loss of the extraction agent and equipment cost (Col. 10 lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for recovering cobalt of Lee to incorporate the calcium carbonate adding step to precipitate iron and the calcium hydroxide adding step to recover nickel and cobalt hydroxide as taught by Kobayashi; in order to enhance economical efficiency as taught by Kobayashi.

	Regarding claim 4, Sakakura teaches in Example 1 obtaining fine particulate reduced iron [with] a reduction conversion of 99% (wherein a reduction ratio of the reduced iron for precipitation is 80 to 99%; Page 9 lines 19-23).
	Regarding claim 5, Sakakura teaches reducing fine powder of at least one iron compound to provide fine particulate iron having a particle size of from 0.1 to 3.0 µm (wherein the reduced iron for precipitation has a particle size of 5 μm or less; page 3 lines 6-11).
	Regarding claim 6, Kim teaches iron chloride iron ore obtained from a by-product of a nickel smelting process is indirectly reduced with solid carbon or a reducing gas to prepare a roasted iron ore for precipitation and the iron chloride-roasting iron ore is reduced using a reducing gas with a reducing agent, the reducing temperature is preferably 550 to 900 °C (wherein when the iron chloride calcined-iron ore is reduced with a reducing gas, a reduction temperature is 500°C to 950°C; page 4 line 53/53 – page 5 line 3/53).
	Regarding claim 7, Kim teaches when the iron chloride-roasting iron ore is reduced using solid carbon with a reducing agent, the reduction temperature is preferably 700 to 1200 °C (page 5 lines 8/53 – 9/53).
	Regarding claim 8, Kim teaches the iron chloride-roasting iron ore used in the present invention is a[n] iron ore containing iron and chlorine ions generated in a filtrate in a nickel smelting process in which nickel is recovered from a nickel ore containing nickel and iron using a hydrochloric acid solution; evaporating the solution to obtain a concentrated solution (wherein formation of the iron chloride 
	Regarding claim 9, Kim teaches a leaching step of dissolving nickel ore containing Ni and Fe with hydrochloric acid to obtain an leached solution containing Ni and Fe ions (wherein the iron ion and chlorine ion-containing solution is a filtrate generated in the nickel smelting process, the nickel smelting process including, dissolving a nickel ore containing nickel and iron in hydrochloric acid to obtain a leaching solution in which nickel and iron ions are leached; page 5 lines 45/53 – 46/53); Adjusting pH by adding an alkaline agent to the leaching solution (page 5 line 46/53), removing the solid impurities from the leaching solution by solid-liquid separation (page 5 line 47/53), adding nickel ore containing Ni and Fe to the leach solution (adding nickel ore containing nickel and iron to the leaching solution; page 5 lines 48/53 – 49/53), and precipitating nickel into ferronickel (page 5 line 49/53); and a precipitate recovery step of separating the solid precipitate from the precipitation liquid to recover solid precipitate (and filtering and recovering solid precipitates by solid-liquid separation, page 5 lines 49/53 – 50/53). 
Regarding claim 12, Sakakura teaches adding calcium hydroxide to the liquid after the oxidation neutralization treatment, obtained in the first step to separate and recover mixed hydroxides containing nickel and cobalt (wherein the alkaline agent is one or more selected from calcium hydroxide and calcium carbonate; Col. 4, lines 44-47).
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim, Sakakura, Chen, and Kobayashi, and further in view of Oberg (US 3473920 A) and evidentiary reference Ptable.
Regarding claim 2, Lee in view of Kim, Sakakura, Chen, and Kobayashi does not teach wherein an amount of the reduced iron for precipitation is 1.5 to 2.5 times a molar sum of nickel and cobalt ions present by Relational Expression 1: Amount (seed ratio) of Reduced iron = (metal Fe content in reduced iron for precipitation)/(Ni+Co ion content in leaching solution 
Oberg teaches a recovery of metallic nickel or cobalt from solution of corresponding salt (Title), where nickel and/or cobalt is recovered from corresponding salt solutions by the addition of metallic iron (Col. 1 lines 18-19) where the amount of iron added is advantageously from 1 to 2.5 times the stoichiometric quantity based on the amount of nickel in the starting solution (Col. 3 lines 57-59). Oberg further teaches in Example 1 adding 3.8 grams of finely divided low carbon iron to a leach solution containing 2 grams of Ni and 0.1 grams of Co (Col. 7 lines 1-14). Converting these values to moles using the molar masses of Ni, Co, and Fe according to the periodic table of elements published by Ptable (58.693, 58.933, and 55.845 g/mol respectively), one finds the leach solution contains 0.0341 mol Ni and 0.0017 mol Co, or a molar sum of Ni and Co of 0.0358 mol; and 0.0680 mol of Fe, or 1.901 times as many moles of reduced iron as the molar sum of nickel and cobalt. Oberg further teaches an outstanding advantage of this process is that a saleable or usable metallic form of nickel can be from an acidic solution of nickel and cobalt salts (Col. 11 lines 12-14).
It would have been obvious to one of ordinary skill in the art to have incorporated the ratio of 1.901 times as many moles of reduced iron as the molar sum of nickel and cobalt during the precipitation of nickel and cobalt from a leach solution taught by Oberg into the method of Lee view of Kim, Sakakura, Chen, and Kobayashi to produce a saleable or usable metallic form of nickel which can be produced from an acidic solution of nickel and cobalt salts as taught by Oberg.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim, Sakakura, Chen, and Kobayashi, and further in view of Jin (KR 101662725 B1, machine translation), hereinafter Jin and Liu et al (AU 705253 B2), hereinafter Liu.
Regarding claim 10, Lee in view of Kim, Sakakura, Chen, and Kobayashi does not teach wherein the acid added to the raw material reduced, contains a nickel and cobalt-containing acid obtained by treating a post-filtration liquid filtered after precipitation with an ion-exchange resin, to recover remaining nickel and cobalt and by eluting the ion-exchange resin with acid. 
Jin teaches a method of extracting nickel and cobalt (Title) where in the Fe-Ni manufacturing process Co and Ni are recovered through an ion exchange process (page 2 paragraph 8) in a precipitation filtrate containing Fe as a main component and a trace amount of Fe, Co, and Ni [is] adsorbed on the ion exchange resin (page 2, paragraph 12) and in the desorption process during the ion exchange process, diluted hydrochloric acid can be used to desorb the adsorbed metal ions (page 3, paragraph 4), where Ni and Co, which are metal ions to be recovered, can be continuously concentrated in the circulating desorption liquid (contains a nickel and cobalt-containing acid obtained by treating a post-filtration liquid filtered after precipitation with an ion-exchange resin, to recover remaining nickel and cobalt and by eluting the ion-exchange resin with an acid; page 3, paragraph 10). Jin further teaches when the washing process is performed after the desorption process is completed, the circulating desorption liquid having a high content of Co and Ni remaining in the ion exchange resin is washed out in the washing process and mixed with a part of the circulating desorption liquid to be recovered, and transfer to the process can increase the yield of recovered metal (page 3, paragraph 11).
Liu teaches a method for recovering nickel from high magnesium-containing Ni-Fe-Mg lateritic ore (Title), where in one embodiment column or heap leaching of a high magnesium lateritic ore (e.g., saprolite) using H2SO4 as the leachant occurs (page 21, lines 28-30). Liu further teaches the leachate is then passed through a bed of an ion exchange resin and nickel is adsorbed to the resin bed. H2SO4 is 
It would have been obvious to one of ordinary skill in the art to have incorporated the recycling of nickel-containing acid to leach additional ore as taught by Liu and the acidic nickel and cobalt-containing ion exchange desorption liquid of Jin into the method of Lee view of Kim, Sakakura, Chen, and Kobayashi so that the acid added to the raw material reduced contains a nickel and cobalt-containing acid obtained by treating a post-filtration liquid filtered after precipitation with an ion-exchange resin, to recover remaining nickel and cobalt and by eluting the ion-exchange resin with an acid to achieve an increase in the yield of recovered metal taught by Jin. 
Regarding claim 11, Liu teaches in one embodiment column or heap leaching of a high magnesium lateritic ore (e.g., saprolite) using H2SO4 as the leachant occurs (page 21, lines 28-30). Liu further teaches the leachate is then passed through a bed of an ion exchange resin and nickel is adsorbed to the resin bed. H2SO4 is passed through the bed of resin to extract the nickel as nickel sulfate with the sulfuric acid released [is] recycled partially to [the] column leaching stage (wherein the nickel and cobalt-containing acid obtained by the ion exchange resin is re-introduced into a leaching process; page 22, lines 5-13). 
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim, Sakakura, Chen, and Kobayashi, and further in view of Yuzda et al (WO 2011029172 A1), hereinafter Yuzda.
Regarding claim 13, Lee in view of Kim, Sakakura, Chen, and Kobayashi does not teach wherein the nickel and cobalt hydroxides are leached with sulfuric acid and subjected to solvent extraction, to produce nickel sulfate and cobalt sulfate. 
Yuzda teaches recovering metal values from a metalliferrous material using neutralization agent comprising dissolved aluminium complex in solution (Title), where an operative solution is contacted 
Yuzda further teaches the following reactions occurring at the bottom of page 16: 
(4) Ni(OH)2 + H2S04→ NiS04 + 2 H20
(5) Co(OH)2 + H2S04→ CoS04 + 2 H20
It would have been obvious to one of ordinary skill in the art to have incorporated the step of adding sulfuric acid to nickel hydroxide and cobalt hydroxide to produce nickel sulfate and cobalt sulfate of Yuzda into the method of Lee in view of Kim, Sakakura, Chen, and Kobayashi to achieve an improvement in recovery of metal values as taught by Yuzda. 
Regarding claim 15, Lee in view of Kim, Sakakura, Chen, and Kobayashi does not teach the method for recovering nickel and cobalt of claim 1 wherein H2S is added instead of the alkaline agent.
Yuzda teaches recovering metal values from a metalliferrous material using neutralization agent comprising dissolved aluminium complex in solution (Title), where an operative solution is contacted with an operative reagent in an operative reaction zone so as to effect production of a product mixture including an operative reaction product and hydronium ion [0014], where the operative reaction product includes at least one operative reaction product-based target metallic element [0014] where in one example the metallic element includes nickel and cobalt [0012]. Yuzda further teaches the operative reagent includes an acid producing sulphide reagent, such as gaseous hydrogen sulphide (wherein H2S is used instead of the alkaline agent, [0018]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee view of Kim, Sakakura, Chen, and Kobayashi, and further in view of Muller et al (US 20050211631 A1) hereinafter Muller. 

Muller teaches a method for the separation of zinc and a second metal which does not form an anionic complex in the presence of chloride ions (Title), where an effluent is placed in the presence of soda (10 M) in a precipitation vat, where nickel hydroxide Ni(OH) is formed according to the following chemical reaction [0085]: NiCl2 + NaOH [Wingdings font/0xE0] Ni(OH) + 2NaCl [0086]. Muller further teaches the solid-liquid mixture obtained in the precipitation vat is then introduced then separated by means of a filter press [0088] and the cake of nickel hydroxide is isolated [0089], and that preferably, the precipitation reagent is an alkaline reagent, which forms nickel hydroxide Ni(OH)2 [0081] and the alkaline reagent can advantageously be lime [0082]. Muller further teaches nickel can advantageously be recycled directly [0024].
It would have been obvious to one of ordinary skill in the art that lime (calcium hydroxide) can be used in place of sodium hydroxide as is taught by Muller, and it would be obvious that CaCl2 is obtained instead of NaCl when sodium hydroxide is replaced with calcium hydroxide and the calcium chloride is removed from the nickel hydroxide by filtration. It would then have been further obvious to incorporate these aspects into the method of Lee in view of Kim, Sakakura, Chen, and Kobayashi to obtain CaCl2 during the obtaining of nickel and cobalt hydroxides by addition of an alkaline agent and then removing the produced CaCl2 in order to recycle nickel directly as taught by Muller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733